Dismissed and Memorandum Opinion filed February 21, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-01108-CR

              EX PARTE GLENFORD ROBERT MCCALLUM


                    On Appeal from the 344th District Court
                          Chambers County, Texas
                        Trial Court Cause No. 11924-A


               MEMORANDUM                         OPINION
      This is an attempted appeal from an order signed December 14, 2012,
denying appellant’s application for writ of habeas corpus pursuant to article 11.072
of the Texas Code of Criminal Procedure. Neither the clerk’s record nor the
supplemental clerk’s record contains a notice of appeal from the trial court’s order.

      A defendant’s notice of appeal must be filed within thirty days after the trial
court enters an appealable order. See Tex. R. App. P. 26.2(a)(1). A notice of appeal
which complies with the requirements of Rule 26 is essential to vest the court of
appeals with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998). If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal, and it can take no action other than
to dismiss the appeal. Id.

      On January 24, 2013, this court notified appellant that unless he filed a
supplemental clerk’s record containing a timely notice of appeal within fifteen
days, the appeal would be dismissed for want of jurisdiction. The required
supplemental record has not been filed, and appellant did not otherwise respond to
this court’s notice.

      Accordingly, the appeal is ordered dismissed.



                                   PER CURIAM



Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2